Citation Nr: 0324396	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
military service constitutes a bar to certain Department of 
Veterans Affairs benefits.  

2.  Whether the appellant is eligible for health care under 
Chapter 17 of Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from October 1973 
to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 administrative decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In July 2001, a hearing was held in Houston, Texas, over 
which the undersigned Veterans Law Judge presided.  A copy of 
the transcript has been associated with the claims file.

In September 2001 the Board remanded the case to the RO for 
additional development.  

In May 2003 the RO determined that the veteran was sane at 
the time an offense was committed in service.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant's offenses leading up to his June 1974 
discharge consisted of felony theft of a motor vehicle and 
unauthorized use of a motor vehicle.

2.  The appellant was discharged in June 1974 under 
conditions other than honorable due to a pattern of 
misconduct.

3.  The appellant's actions constitute willful and persistent 
misconduct and he was not insane during his active military 
service.

4.  For purposes of entitlement to VA health care under 
Chapter 17, the appellant's discharge was issued under 
dishonorable conditions.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge is considered 
a bar to certain VA benefits. 38 U.S.C.A. §§ 101, 5107, 5303 
(West 2002); 38 C.F.R. § 3.12 (2002).

2.  Eligibility for health care under Chapter 17 of Title 38, 
United States Code, is barred by appellant's character of 
discharge.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.360 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence shows appellant was arrested for the theft of a 
motor vehicle in the State of Texas on March 5, 1974.  A 
March 1974 Military Police Report, DA Form 3975, shows he was 
convicted of this crime by the state of Texas later that 
month.  Appellant received a one-year suspended sentence, and 
was placed on probation for one year.  On March 19, 1974 
appellant was released to the military police and transferred 
back to Fort Sill, Oklahoma on request of his unit commander.  
The following day he was transferred to the AWOL section for 
processing and thereafter returned to his unit.  A March 1974 
(Criminal Investigation Department (CID) Report of 
Investigation, DA Form 2800, is consistent with these facts.  

An April 1974 Report for Suspension of Favorable Personnel 
Actions, DA Form 268, shows that action was pending under AR 
635-206.  A separate Report for Suspension of Favorable 
Personnel Actions, DA Form 268, shows that appellant was in 
civilian custody for automobile theft and interstate 
transportation of a stolen motor vehicle.  A Statement of 
Advise by Counsel dated on April 16, 1974 shows appellant was 
advised of the basis for the action to accomplish his 
separation for conviction by a civil court under AR 635-206.  
Appellant waived his rights and acknowledged that, as a 
result of a discharge under conditions other than honorable, 
he may be ineligible for many or all benefits as a veteran.  
An April 26, 1974 Commander's Recommendation for Discharge 
indicated that there had been a concurrence with a general 
discharge and a concurrence with an undesirable discharge.  
The recommendation by the commanding officer was that 
appellant would be issued a general discharge.  

Subsequently, a May 1974 Military Police Report, DA Form 
3975, shows that appellant was arrested on May 12, 1974 for 
unauthorized use of a motor vehicle.  He was transported to 
the city jail and then to the county jail on the following 
day.  A bond hearing was held and a preliminary hearing was 
scheduled in June 1974.  A May 1974 Report for Suspension of 
Favorable Personnel Actions, DA Form 268, shows that 
appellant was in civilian custody for automobile theft.  

The evidence includes a June 5, 1974 memorandum from the 
appellant's acting commander regarding separation for 
conviction by a civil court under AR 635-206.  The commander 
approved appellant's undesirable discharge under the 
provisions of AR 635-206.  The memorandum shows that 
appellant was scheduled for separation processing and a DD 
Form 258a (Undesirable Discharge Certificate) was to be 
issued.  Special Orders Number 157 show appellant was given 
an Undesirable Discharge on June 7, 1974 by reason of 
MISCONDUCT.  

The evidence shows appellant filed an Application for Review 
of Discharge or Separation from the Armed Forces of the 
United States, DD Form 293.  The application is dated in 
March 1975.  He requested review of his undesirable 
discharge.  

The evidence includes a May 1975 Army Discharge Review Board 
Brief, OSA Form 62A, which includes a review of the relevant 
facts and the basis for the appellant's request.  A May 15, 
1975 Review of Discharge or Separation, OSA Form 172A, 
completed by the Army Discharge Review Board, concluded that 
the appeal should be denied and that appellant's undesirable 
discharge was proper.  

In June 1975 The Adjutant General notified appellant that the 
Army Discharge Review Board had denied his request.  The 
Adjutant General also notified appellant he could apply to 
the Army Board for Correction of Military Records.  

The evidence shows appellant filed an Application for Review 
of Discharge or Separation from the Armed Forces of the 
United States, DD Form 293.  The application is dated in 
February 1977.  He requested review of his undesirable 
discharge and consideration of an upgrade.  The evidence 
shows the Army Discharge Review Board again reviewed 
appellant's background information and the circumstances 
surrounding his discharge from service.  

In December 1977 the Army Discharge Review Board unanimously 
denied any relief.  The Army Board determination that there 
were no mitigating circumstances surrounding the act for 
which appellant had been convicted.  The Army Board held that 
appellant submitted nothing in mitigation and his record of 
service was insufficient to overcome the act for which he was 
separated and given an Undesirable Discharge.  

By letter dated in December 1978 the Office of the Adjutant 
General notified appellant that he had the right to request 
and receive an entirely new review of his case.  The 
appellant does not contend and the evidence does not show 
that he applied for another review of his discharge.  

The appellant filed an application for nonservice-connected 
pension benefits in November 1999.  

In a February 2000 statement appellant explained that he did 
not steal the automobile in 1974.  He stated that he did not 
have enough money to return from leave.  He tried to bargain 
with a gas station clerk over a car for sale.  He stated that 
he took the car and left his military identification and on 
his return to Fort Sill he was arrested.  He stated that on 
the second occasion, while he was on leave, his sister ran 
away from home.  Although unclear from his statement, it 
appears his mother blamed this on him and he was arrested for 
illegal use of a motor vehicle.  

In June 2000 the RO determined that appellant's discharge in 
June 1974 was considered to have been issued under 
dishonorable conditions for VA purposes.  The RO determined 
appellant was not entitled to health care under Chapter 17 of 
Title 38, United States Code, for any disabilities determined 
to be service-connected for his period of service.  

At his personal hearing appellant testified regarding the 
circumstances surrounding his arrests.  He testified he was 
alone and walking the streets on a three-day pass and he 
decided to go for a joy ride in a car he found, which had the 
keys inside.  Transcript, p. 3 (July 2001).  He testified 
that he was arrested while driving the car back to base.  
Tr., p. 3.  He testified that the next incident occurred 
while on leave.  He testified that he did not have enough 
money to make it back to base because his mother refused to 
give him money.  

He testified that he borrowed a car from a man at a service 
station in Wichita Falls and told him he would return to pay 
for the car.  He testified that he was stopped for speeding 
and the police assumed he had stolen the car.  Tr., pp. 3-4.  
He also testified that he was in a state of anxiety at that 
time and he just panicked.  Tr., pp. 4-5.  He testified that 
he waived his rights at the time of his discharge from the 
service in order to avoid a court martial.  Tr., p. 4.  He 
testified that he had a mental disorder at the time he took 
the car on the second occasion.  Tr., pp. 7-8.  

In September 2001 the Board remanded the case to the RO for 
additional development.  This included obtaining additional 
medical records and a VA compensation examination.  


The appellant underwent a VA mental disorders examination in 
April 2003.  The examination report shows that the examiner 
reviewed the claims folder in connection with the 
examination.  The examiner reported the appellant's 
background history in detail.  It also includes a detailed 
history of the inservice events.  

The appellant stated that while on leave he had a 
disagreement over money with his mother.  He stated that he 
only had enough money to make it to Wichita Falls.  He stated 
that when he arrived there he noticed a car for sale at a 
service station.  He stated that he told the gas station 
attendant that he was going to test drive the car and he 
pretended that he was going to buy it.  

He also stated he was insane at that time because of his 
anxiety about returning to Fort Sill and that he panicked.  
Based on a review of the evidence and the examination the 
examiner stated that, although appellant testified that his 
ability to control himself was affected by a mental disorder, 
"it does appear from this description that he acted with 
full knowledge of what he was doing out of desperation to 
return to his duty station, rather that out of insanity as 
the term is usually applied.  From his own descriptions of 
the incident it is likely that he did know right from wrong, 
as he was concerned about the consequences of being AWOL.  I 
do not find any service medical records in [appellant's] file 
that are indicative of any psychosis upon his return to his 
duty station."  

The examiner noted that the evidence in the claims folder 
showed that the vehicle was reported stolen and the appellant 
was caught speeding in the car.  The appellant was arrested 
and convicted and he subsequently elected to receive a 
discharge under other than honorable conditions rather than 
face a court martial.  He was given an undesirable discharge 
by reason of misconduct.  The examiner also noted that the 
evidence in the claims folder also shows he was arrested and 
charged with felony automobile theft in December 1972, which 
is prior to his entry into active service.  

The examiner also conducted a mental status examination.  The 
diagnosis was cannabis abuse, alcohol abuse, rule out 
cannabis induced psychotic disorder with delusions and 
hallucinations, rule out alcohol induced psychotic disorder 
with delusions and hallucinations, rule out delusional 
disorder for which substance abuse remission was required, 
nicotine dependence and antisocial traits.  The examiner 
stated that a definitive diagnosis in other areas was not 
appropriate at that time due to appellant's ongoing substance 
abuse.  The examiner stated that appellant did not appear 
schizophrenic at the time of the examination.  Finally, the 
examiner concluded that there was no evidence that his 
psychotic symptoms were present during his military service 
or that they are in any way related to his military service.  


Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 2002); 38 C.F.R. § 3.12(a) (2002).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(18) (West 2002); 38 C.F.R. § 3.12(a) (2002).  

Regulations further provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2002).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2002).  

If a service member is discharged under other than honorable 
conditions due to willful and persistent misconduct, or 
having accepted an undesirable discharge to escape trial by 
general court martial, the individual's discharge or release 
is considered to have been issued under dishonorable 
conditions.  38 C.F.R. §§ 3.12(d)(1), (4) (2002).  

However, a discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d).  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2002).  
Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).

Where an individual's discharge or release is considered to 
have been issued under dishonorable conditions under the 
provisions of 38 C.F.R. § 3.12, that individual is not 
eligible for VA benefits other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.12(a), 3.360(a) (2002).  

However, in order to be eligible for health care and related 
benefits authorized by Chapter 17 of Title 38 U.S.C.A., the 
disability must have been incurred or aggravated during 
active service in the line of duty.  38 C.F.R. § 3.360(a) 
(2002).  

Eligibility for such health care and related benefits is 
determined by the same criteria used in determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c) (2002).  
Specifically, such health care and related benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  
38 C.F.R. § 3.360(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

Recently, the CAFC issued a decision which purports to 
overturn the CAVC's precedents in Karnas and Holliday.  See 
Kuzma v. Principi,__F.3d__, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  In September 2001, the 
Board notified the veteran of the enactment of the VCAA.  
Later that month the RO notified appellant of the types of 
evidence required to substantiate his claim and that VA would 
obtain such records if their release were authorized.  The 
Board advised appellant to identify any evidence not already 
of record pertaining to the issues currently on appeal.  The 
Board advised appellant that it would obtain such evidence.  
The Board also advised him of the types of evidence required 
to substantiate his claim.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through the issuance of the June 
2000 administrative decision, the April 2001 Statement of the 
Case (SOC) and the June 2003 Supplemental Statements of the 
Case (SSOC), he has been given notice of the requirements for 
character of discharge and eligibility for health care 
services under Chapter 17, Title 38, United States Code.  The 
RO also provided appellant with the reasons his claim could 
not be granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records 
and the service personnel records.  The appellant does not 
contend that there are additional service medical or 
personnel records that have not been obtained.  

The RO has obtained all available post-service VA and private 
medical treatment records pertaining to the claim for 
eligibility for health care services for a psychiatric 
disorder.  These include outpatient treatment records and 
hospitalization reports.  

In the September 2001 remand decision the Board specifically 
requested a VA medical opinion that addressed the issues 
regarding the character of the appellant's discharge from 
service, including whether appellant was insane at the time 
of the commission of the offenses leading to his discharge 
from the service.  The appellant underwent a VA mental 
disorders examination in April 2003.  The examiner who 
performed the examination certified review of the entire 
claims folder and the appellant's medical treatment records 
in connection with the examination.  This physician conducted 
a current mental status examination.  The physician also 
rendered a specific medical opinion on the issues pertaining 
to this case based on all the evidence.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
another VA examination would substantiate the appellant's 
claim.  The examiner provided a specific medical opinion that 
appellant was not insane at the time of the inservice events.  
The examiner also concluded that there was no evidence that 
his psychotic symptoms were present during his military 
service or that they are in any way related to his military 
service.  In fact, this examiner expressed the medical 
opinion that the appellant's current psychotic symptoms 
appeared to be related to his chronic substance abuse.  This 
is a competent medical opinion addressing the issues on 
appeal.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Character of Discharge

The appellant seeks entitlement to certain VA benefits based 
on his character of discharge.  He essentially contends that 
the circumstances surrounding his discharge under other than 
honorable conditions should not be considered dishonorable 
service.  He contends that he had no intention of stealing 
the automobiles on either occasion during active service.  He 
also contends that he had mental problems during that time, 
which rendered him insane.  

In this case the Board finds that the appellant's discharge 
from service was due to willful and persistent misconduct 
that was not a minor offense.  

Despite appellant's contentions, the evidence shows appellant 
was arrested for the theft of a motor vehicle in the State of 
Texas on March 5, 1974.  A March 1974 Military Police Report, 
DA Form 3975, shows he was convicted of this crime by the 
state of Texas later that month.  Appellant received a one-
year suspended sentence, and was placed on probation for one 
year.  

In this case, the service information also shows that his 
conduct was willful and persistent.  Initially, the April 26, 
1974 Commander's Recommendation for Discharge included the 
recommendation by the commanding officer that appellant would 
be issued a general discharge.  However, the May 1974 
Military Police Report, DA Form 3975, shows that appellant 
was again arrested on May 12, 1974 for unauthorized use of a 
motor vehicle.  



It is only after his second arrest for automobile theft that 
the evidence shows he was considered for separation on the 
basis of misconduct.  The June 5, 1974 memorandum from the 
appellant's acting commander shows he was separated from 
service for conviction by a civil court under AR 635-206.  In 
fact, the evidence shows that appellant voluntarily elected 
to receive an Undesirable Discharge Certificate in order to 
avoid a courts martial.  Special Orders Number 157 show 
appellant was given an Undesirable Discharge on June 7, 1974 
by reason of MISCONDUCT.  

In this regard, the CAVC has held that there is a legitimate 
question as to whether the minor-offense exception can apply 
to a situation involving multiple offenses.  See Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  The CAVC also found that 
offenses that are the type that interfere with the 
performance of military duties are not minor offenses.  Id. 
at 448.  In this case, the appellant's arrest on multiple 
occasions for the same offense clearly interfered with the 
performance of military duties and they do not constitute 
minor offenses.  

The appellant's repeated actions demonstrated willful and 
persistent misconduct, for which he was discharged under 
other than honorable conditions.  Therefore, his discharge is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4) (2002).  Moreover, his having accepted 
an undesirable discharge to escape trial by general court 
martial, it is considered to have been issued under 
dishonorable conditions.  38 C.F.R. §§ 3.12(d)(1), (4) 
(2002).  

The Board also notes that appellant had the benefit of having 
the service department review his undesirable discharge 
shortly following his separation.  The evidence shows 
appellant filed an Application for Review of Discharge or 
Separation from the Armed Forces of the United States, DD 
Form 293.  The application is dated in March 1975.  He 
requested review of his undesirable discharge.  

The evidence includes a May 1975 Army Discharge Review Board 
Brief, OSA Form 62A, which includes a review of the relevant 
facts and the basis for the appellant's request.  A May 15, 
1975 Review of Discharge or Separation, OSA Form 172A, 
completed by the Army Discharge Review Board, concluded that 
the appeal should be denied and that appellant's undesirable 
discharge was proper.  

The evidence shows appellant filed another Application for 
Review of Discharge or Separation from the Armed Forces of 
the United States, DD Form 293.  The application is dated in 
February 1977.  He requested review of his undesirable 
discharge and consideration of an upgrade.  The evidence 
shows the Army Discharge Review Board again reviewed 
appellant's background information and the circumstances 
surrounding his discharge from service.  

In December 1977 the Army Discharge Review Board unanimously 
denied any relief.  The Army Board determined that there were 
no mitigating circumstances surrounding the act for which 
appellant had been convicted.  The Army Board held that 
appellant submitted nothing in mitigation and his record of 
service was insufficient to overcome the act for which he was 
separated and given an Undesirable Discharge.  

The Board finds that the appellant's current statements and 
testimony regarding the inservice events are inconsistent and 
entitled to little or no probative value because they lack 
credibility.  In a February 2000 statement appellant 
explained that he did not steal the automobile in 1974.  He 
stated that he did not have enough money to return from 
leave.  He tried to bargain with a gas station clerk over a 
car for sale.  

He stated that he took the car and left his military 
identification and on his return to Fort Sill he was 
arrested.  He stated that on the second occasion, while he 
was on leave, his sister ran away from home.  Although 
unclear from his statement, it appears his mother blamed this 
on him and he was arrested for illegal use of a motor 
vehicle.  

At his personal hearing appellant testified that on the first 
occasion he was alone and walking the streets on a three-day 
pass and he decided to go for a joy ride in a car he had 
found, which had the keys inside.  Tr., p. 3.  He testified 
that the next incident occurred while on leave.  He testified 
that he did not have enough money to make it back to base 
because his mother refused to give him money.  He testified 
that he borrowed a car from a man at a service station in 
Wichita Falls and told him he would return to pay for the 
car.  

Later, during the April 2003 VA mental disorders examination, 
appellant stated that while on leave he had had a 
disagreement over money with his mother.  He stated that he 
only had enough money to make it to Wichita Falls.  He stated 
that when he arrived there he noticed a car for sale at a 
service station.  He stated that he told the gas station 
attendant that he was going to test drive the car and he 
pretended that he was going to buy it.  

The appellant's statements and testimony regarding the order 
of the inservice automobile thefts conflict as to which theft 
occurred first as well as the circumstances surrounding 
whether he borrowed the automobile or intentionally stole it.  
Consequently, the Board finds that his current statements and 
testimony regarding the inservice events lack credibility on 
the issue whether his conduct was persistent and willful, and 
are not entitled to significant probative value.  

Finally, the competent and probative evidence of record shows 
that the appellant was not insane at the time he committed 
the automobile thefts during service.  

This issue is medical in nature and requires a competent 
medical opinion.  While, as a lay witness he is competent to 
relate observable symptoms such as having anxiety at the time 
of the automobile thefts during service, he is not competent 
to render a competent medical opinion that he was insane at 
that time.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The only medical evidence addressing this issue is the 
opinion contained in the April 2003 VA mental disorders 
examination report.  The examination report shows that the 
examiner reviewed the claims folder in connection with the 
examination.  The examiner reported the appellant's 
background history in detail.  It also includes a detailed 
history of the inservice events.  

Based on that review of the evidence the examiner stated 
that, although appellant testified that his ability to 
control himself was affected by a mental disorder, "it does 
appear from this description that he acted with full 
knowledge of what he was doing out of desperation to return 
to his duty station, rather that out of insanity as the term 
is usually applied."  The examiner explained that "[f]rom 
his own descriptions of the incident it is likely that he did 
know right from wrong, as he was concerned about the 
consequences of being AWOL.  I do not find any service 
medical records in [appellant's] file that are indicative of 
any psychosis upon his return to his duty station.  

The above medical opinion and findings constitute the 
probative evidence in this case on the issue of whether 
appellant was insane at the time he committed the automobile 
thefts during service.  The Board cannot substitute its own 
medical opinion for those of qualified medical professionals.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (CAVC 
held that the Board may not rely on its own unsubstantiated 
medical conclusions).  Consequently, the provisions of 38 
C.F.R. § 3.12(b) are not applicable in this case.  

The diagnosis was cannabis abuse, alcohol abuse, rule out 
cannabis induced psychotic disorder with delusions and 
hallucinations, rule out alcohol induced psychotic disorder 
with delusions and hallucinations, rule out delusional 
disorder for which substance abuse remission was required, 
nicotine dependence and antisocial traits.  The examiner 
stated that a definitive diagnosis in other areas was not 
appropriate at that time due to appellant's ongoing substance 
abuse.  The examiner stated that appellant did not appear 
schizophrenic at the time of the examination.  

Finally, the examiner concluded that there was no evidence 
that his psychotic symptoms were present during his military 
service or that they are in any way related to his military 
service.  

For these reasons, the Board finds that appellant was 
discharged in June 1974 under conditions other than 
honorable, that his actions constituted willful and 
persistent misconduct and he was not insane during his active 
military service, and that his discharge was issued under 
dishonorable conditions.  The Board concludes that the 
character of the appellant's discharge is considered a bar to 
certain VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 
2002); 38 C.F.R. § 3.12 (2002).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Eligibility for Health Care

The appellant seeks entitlement to VA health care for 
psychiatric impairment under the provisions of Chapter 17 of 
Title 38, United States Code.  

In this case, the Board has determined that appellant's 
discharge under other than honorable conditions was issued 
because of persistent and willful misconduct and is therefore 
considered to have been issued under dishonorable conditions.  

Eligibility for health care and related benefits authorized 
by Chapter 17 of Title 38, United States Code, only when 
there is no character of discharge bar.  38 C.F.R. § 
3.360(c).  Specifically, such health care and related 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b) (2002).  

Since appellant's period of service was terminated by a bad 
conduct discharge, the laws and regulations pertaining health 
care and related benefits authorized by Chapter 17 of Title 
38, United States Code, do not permit such health care.  In 
a case such as this, the law, and not the evidence, is 
dispositive of the claim.  Sabonis  v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to certain VA benefits; the appeal 
is denied.

The claim for eligibility for health care under Chapter 17 of 
Title 38, United States Code, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



